23 F.3d 404NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Cynthia C. SADLER, Defendant-Appellant.
No. 93-1427.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 6, 1993.Decided April 11, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargorve, District Judge.  (CA-91-509-HAR)
Leonard R. Goldstein, Goldstein & Baron, Chartered, College Park, MD, for appellant.
Donna Carol Sanger, Asst. U.S. Atty., Office of the United States Attorney, Baltimore, MD, for appellee.
Richard A. Froehlinger, III, Goldstein & Baron, Chartered, College Park, MD;  Patrick A. Hyde, Washington, D.C., for appellant.
Gary P. Jordan, U.S. Atty., Office of the United States Attorney, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Having considered the record in this case and the briefs, and after oral argument, we are of the opinion that the decision of the district court should be affirmed.


2
Accordingly, we affirm, adopting the memorandum opinion of the district court, United States v. Sadler, Civ. Action No. HAR 91-509 (D. Md. Feb. 8, 1993).

AFFIRMED